DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response and amendments filed 4/19/2022 which amended claim 4, cancelled claims 1, 2 and 5-7, and added new claims 8-10, has been entered.  Claims 4 and 8-10 are pending.  Claim 3 was previously cancelled.  Claims 4 and 8-10 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejections - Withdrawn
The rejection of claims 1, 2 and 4-7 under 35 U.S.C. § 103 as being unpatentable over Lim (Nutrition Research, Vol. 36, pp. 337-348; 4/2016), further in view of Kim (U.S. PGPUB 2011/0312061; 2011), has been withdrawn in view Applicant’s claim amendments which includes the cancellation of claims 1, 2, 6 and 7.  For remaining claim 4, Lim and Kim do not directly indicate a relationship of obesity to metabolic disorders or diseases that is fat accumulation in liver tissues or fatty liver.
The rejection of claim 5 under 35 U.S.C. § 103 as being unpatentable over Lim and Kim as applied to claims 1, 2 and 4-7, as further evidenced by Ji et al. (Beneficial Microbes, Vol. 3, No. 1, pp. 13-22; 2011), has been withdrawn in view of the cancellation of this claim.

Claim Interpretation 
With regard to claim 4, though a fatty liver occurs when the liver accumulates too much fat over time, the Examiner has interpreted the difference between “fat accumulation in the liver tissues” and “fatty liver” to be the stage or degree of the metabolic disorder.  In other words, the moment a healthy liver starts accumulating fat it is still a healthy liver but is trending towards becoming a fatty liver.  After accumulating too much fat, the liver may be diagnosed as a fatty liver.  

Claim Rejection - 35 U.S.C. § 103 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 4 and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Lim et al. (Nutrition Research, Vol. 36, pp. 337-348; 4/2016) as evidenced by Wree et al. (Digestion, Vol. 83, pp. 124-133; 2010), further in view of Kim et al. (U.S. PGPUB 2011/0312061; 2011).
Lim teaches a composition that comprises Lactobacillus sakei OK67 cells that were isolated from kimchi (page 339, column 1, paragraph 1).  Lim teaches a composition that comprises Lactobacillus sakei OK67 cells that were suspended in sodium carbonate buffer containing 1% glucose (an excipient; page 339, column 1, paragraph 1).  
Regarding claims 4 and 8, Lim teaches a method of improving or treating a metabolic disorder or disease (e.g., obesity, fat accumulation) by administering a composition that comprises Lactobacillus sakei OK67 and an excipient (Title, Abstract; page 339, column 1, paragraph 1).  As noted, Lactobacillus sakei OK67 was isolated from kimchi and was fed to mice (Abstract; page 339, column 1, paragraph 1).  Lim teaches that the anti-obesity effect of Lactobacillus sakei OK67 in mice with high fat diet (HFD)-induced obesity was studied, where mice fed an HFD for 8.5 weeks exhibited significant gains in whole-body and epididymal fat pad weight as compared with mice fed a lowfat diet (LFD; page 341, column 1, paragraph 3; Fig. 3A).  
Wree provides evidence that obesity affects the liver, where obesity is associated with an array of additional health problems, including increased risk of insulin resistance, and nonalcoholic and fatty liver disease (NAFLD; Title, and page 124, column 2, paragraph 1).  The clustering of abdominal obesity, insulin resistance, dyslipidemia, and elevated blood pressure is known as the metabolic syndrome (page 124, column 2, paragraph 1, to page 125, column 1, paragraph 1).  
Wree also provides evidence that obesity is highly associated with NAFLD, where NAFLD is becoming the most common liver disease worldwide (page 126, column 1, paragraph 3).  NAFLD is characterized by hepatic steatosis (i.e., fatty liver disease) in the absence of a history of significant alcohol use or other known liver diseases, where the primary type of NAFLD emerges due to metabolic syndrome (page 126, column 1, paragraph 3, to page 126, column 2, paragraph 1).  Further, Wree provides evidence that histopathologically, NAFLD can appear as simple steatosis (nonalcoholic fatty liver disease), or with inflammatory reaction defined as nonalcoholic steatohepatitis (NASH) with or without portal fibrosis that may lead to fatty liver-associated cirrhosis (NASH-induced cirrhosis; (page 126, column 2, paragraph 1).  
Lim teaches that oral administration of Lactobacillus sakei OK67 for 4.5 weeks attenuated the weight gain in HFD-fed mice, where Lactobacillus sakei OK67 treatment inhibited the HFD-induced body weight and epididymal fat gains by 24.6% (P < .05) and 25.8% (P < .05), respectively (Figs. 3B and C; page 341, column 1, paragraph 3).  Food intake did not differ significantly among the tested groups where the results indicated that there was no significant difference in energy intake among the tested groups (page 341, column 1, paragraph 3; Fig.3D.  Furthermore, the reduction in body weight gain was not due to a lower energy intake in the Lactobacillus sakei OK67–treated mice (page 341, column 2, paragraph 1).
Lim also teaches that an HFD causes obesity by increasing weight gain in white adipose tissue, which is composed of adipocytes, where the adipose tissue stores energy in the form of lipid and responds rapidly and dynamically to alterations in the balance between energy intake and expenditure (page 345, column 2, paragraph 2).  Lim teaches that Lactobacillus sakei OK67 treatment suppressed HFD-induced weight gain in body and epididymal fat (white adipose tissue), as well as the expression of the adipokine TNF-α and the macrophage infiltration markers CD68 and F4/80 and that Lactobacillus sakei OK67 treatment inhibited the HFD-induced expression of the lipogenesis transcription factor PPARγ and the fatty acid synthesis enzyme FAS and inhibited adipogenesis in vitro page 345, column 2, paragraph 2).
Since Lim teaches within a high fat diet (HFD)-induced obesity study the anti-obesity effect of Lactobacillus sakei OK67 in mice fed a high fat diet, where Lactobacillus sakei OK67 treatment suppressed HFD-induced weight gain in body and epididymal fat (white adipose tissue), Lim teaches administering an effective amount of the Lactobacillus sakei composition to a subject in need thereof.  Further, in view of evidence from Wree, such an anti-obesity effect from Lactobacillus sakei OK67 would necessarily improve or treat a metabolic disease or disorder where the disease or disorder is fat accumulation in liver tissues or fatty liver.
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same strain as Applicant’s strain) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
With regard to claim 4 and the differences between Lim’s Lactobacillus sakei OK67 and Applicant’s Lactobacillus sakei strain CJLS03 (KCCM11905P), the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s Lactobacillus sakei, strain CJLS03 (KCCM11905P) differs, and if so to what extent, from Lim’s Lactobacillus sakei OK67 strain.  
As noted, Lim teaches that the Lactobacillus sakei OK67 strain was isolated from kimchi as Applicant’s strain (original specification, paragraph 92).  Further, Lim teaches anti-obesity effects of Lactobacillus sakei OK67 in mice fed a high fat diet (HFD) that induced obesity where oral administration of Lactobacillus sakei OK67 attenuated the weight gain in HFD-fed mice and inhibited the HFD-induced body weight and epididymal fat gains by 24.6% and 25.8%, respectively.  Lim also teaches that Lactobacillus sakei OK67 treatment suppressed HFD-induced weight gain in body and epididymal fat (white adipose tissue).
Applicant’s exemplified Applicant’s Lactobacillus sakei strain CJLS03 (KCCM11905P) is indicated as being isolated from kimchi and that subcutaneous and mesenteric fat weights of the Lactobacillus sakei strain CJLS03 group were significantly reduced compared with the HFD group (originally filed specification, paragraph 128).  
In view of the above, both Lim’s Lactobacillus sakei OK67 and Applicant’s Lactobacillus sakei strain CJLS03 (KCCM11905P) were isolated from kimchi and have the same impact on weight gain and fat and therefore improve or treat a metabolic disorder or disease.  
Lim’s teachings demonstrate a reasonable probability that the Lactobacillus sakei OK67 of the prior art is either identical or sufficiently similar to the claimed Lactobacillus sakei strain CJLS03 (KCCM11905P) that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant (see also MPEP § 2112.01(I)).
Merely because a characteristic of a known Lactobacillus sakei OK67 strain is not disclosed in a reference does not make that strain patentable.  Applicant’s Lactobacillus sakei strain CJLS03 (KCCM11905P) possesses inherent characteristics which might not be displayed in the tests used in Lim.  Clear evidence that Lim’s Lactobacillus sakei OK67 strain does not possess a critical characteristic that is possessed by the claimed Lactobacillus sakei strain CJLS03 (KCCM11905P) would advance prosecution and might permit allowance of claims to Applicant’s Lactobacillus sakei strain CJLS03 (KCCM11905P).
Regarding claims 4 and 9, although Lim teaches the above, including an excipient within the composition, Lim does not teach that the composition additionally comprises a cryoprotectant and that the composition is a freeze-dried composition. 
Regarding claims 4 and 8-10 , Kim teaches that probiotic bacterial compositions prepared from lactic acid bacteria isolated from kimchi (paragraphs 2, 3, 27 and 59).  Kim teaches that for long-term storage, novel Lactobacillus strains may be cryopreserved with a storage solution prepared at -70 °C from a mixture of water and glycerol or may be suspended in sterile 10% skim milk (also known as nonfat milk, an excipient) before lyophilization (paragraph 30; i.e., freeze dried).
Kim also teaches that after the Lactobacillus strain is harvested, centrifuged cells were frozen at -40 °C with 5% dextrin and 10% skim milk (also known as nonfat milk, an excipient) serving as cryoprotectants, and then dried at 37 °C (paragraph 101; i.e., skim milk can serve as either an excipient or cryoprotectant).  The lyophilized Lactobacillus cells were powdered using a mixer, where the powdered live bacteria were mixed with a suitable amount of an excipient, such as glucose, lactic acid, and skim milk, to adjust the number of bacteria to a desired level, and stored in a sealed aluminum pouch and can be in the form of a dried product (paragraphs 30 and 101).  
In view of the above, Kim teaches that kimchi derived probiotic Lactobacillus strains can be formulated into compositions with excipients and cryoprotectants, which are frozen and lyophilized into a freeze-dried composition.
A person of ordinary skill in the art would have been motivated to add a cryoprotectant of Kim to the Lactobacillus sakei composition of Lim since both references are involved in the production and use of probiotics, while Kim teaches it was known in the art that for probiotic strains composition, including cryoprotectants and then freeze drying the composition is beneficial for long term storage.
A person of ordinary skill in the art would have had a reasonable expectation of success in adding a cryoprotectant of Kim to the Lactobacillus sakei composition of Lim since both references are involved in the production and use of probiotics, and in doing so adds an advantage to the Lim composition and methods by providing a cryoprotected freeze dried Lactobacillus sakei composition that has long term stability and viability.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.

Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631